Citation Nr: 1302798	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claims folder was subsequently transferred to the RO in Jackson, Mississippi. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional evidence, and waived his right to initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012). 

The Veteran has asserted that his PTSD has resulted in unemployability, and he submitted a document from the Social Security Administration showing disability benefits were awarded based on PTSD.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, the issues on appeal have been recharacterized as shown above. 

In addition to the paper claims folder, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see May 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from October 2009 to March 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims folder or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 50 percent for his service-connected PTSD.  

During the July 2012 Board hearing, the Veteran testified that he had been awarded disability benefits from the Social Security Administration (SSA) with PTSD as his primary disability.  While the Veteran submitted one page from his award letter which notes that the award was effective in April 2012, neither the complete award letter nor the medical records upon which the award was based have been associated with the claims file.  In this regard, the award letter indicates that SSA relied on a May 15, 2012 VA Medical Center record; however, this medical record has not been associated with the claims folder or VVA.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA].  However, while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Accordingly, on remand, the RO or the AMC should attempt to obtain all available SSA records, including the May 15, 2012 VA medical record upon which SSA based its award of disability benefits. 

Moreover, given the fact that the SSA recently determined that the Veteran is totally disabled, and the fact that the most recent (April 2012) VA examination report does not contain an opinion regarding the impact of the Veteran's PTSD on his employability with supporting rationale, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his service-connected PTSD.  The examiner should specifically opine whether the Veteran's PTSD prevents him from finding or maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice as to what information and evidence is needed to substantiate a claim for TDIU.

2.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based.  

3.  The RO or the AMC should obtain medical records from the VA Medical Centers in Phoenix and Jackson for psychiatric treatment received from March 2012 to the present.  Ensure that a copy of the May 15, 2012 VA Medical Center record referred to in the SSA award letter is associated with these records.  

4.  After obtaining the above VA and SSA records, to the extent available, arrange for the Veteran to undergo a VA psychiatric examination of his service-connected PTSD.  The examiner should note any impairment caused by the Veteran's PTSD, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected PTSD renders him unable to find and maintain substantially gainful employment.  The examiner is asked to provide a rationale for his or her opinion. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims folder. 

5.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested action, this case should again be reviewed on the basis of the additional evidence. 

If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


